[Cite as Young v. Foley, 2022-Ohio-2259.]


STATE OF OHIO                    )                     IN THE COURT OF APPEALS
                                 )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

GEORGE R. YOUNG
                                                      C.A. No.        22CA011840
        Petitioner

        v.
                                                      ORIGINAL ACTION IN
KEITH J. FOLEY, WARDEN                                HABEAS CORPUS

        Respondent


Dated: June 30, 2022



        PER CURIAM.

        {¶1}    Petitioner, George R. Young, has petitioned this Court for a writ of habeas corpus

to compel Respondent, Warden Foley, to release him from custody. Because Mr. Young

obviously cannot prevail on the facts alleged in his petition, this Court dismisses the case.

        {¶2}    Sua sponte dismissal of a petition, without notice, is appropriate only if the

petition is frivolous or the claimant obviously cannot prevail on the facts alleged in the petition.

See, e.g., State ex rel. Duran v. Kelsey, 106 Ohio St.3d 58, 2005-Ohio-3674, ¶ 7. Mr. Young

cannot prevail on the facts alleged in his petition because he is, as a matter of law, not entitled to

habeas corpus relief.

                            Requirements for the Writ of Habeas Corpus

        {¶3}    State habeas corpus relief is available in specific, extraordinary circumstances.

R.C. Chapter 2725 prescribes the procedure for bringing a habeas corpus action. The petitioner

must file a petition that contains specific, required, information. If this Court concludes that the

petition states a facially valid claim, it must allow the writ. R.C. 2725.06. On the other hand, if
                                                                               C.A. No. 22CA001840
                                                                                          Page 2 of 4

the petition fails to state a claim, this Court should dismiss the petition. Chari v. Vore, 91 Ohio

St.3d 323, 327 (2001).

       {¶4}    For this Court to grant the writ, Mr. Young must demonstrate that there is an

unlawful restraint of his liberty or that the judgment of conviction and sentence is void due to

lack of jurisdiction. Pegan v. Crawmer, 76 Ohio St.3d 97, 99-100 (1996). Habeas corpus relief

“is generally available only when the petitioner’s maximum sentence has expired and he is being

held unlawfully.” (Citations and internal quotation marks omitted) State ex rel. Guthrie v.

Fender, Slip Opinion No. 2022-Ohio-767, ¶ 10. In other words, habeas corpus relief is available

only if the petitioner is entitled to immediate release from custody. Id., quoting Scarberry v.

Turner, 139 Ohio St.3d 111, 2014-Ohio-1587, ¶ 14.

                                        Mr. Young’s claim

       {¶5}    According to Mr. Young’s petition, he was convicted of several offenses,

including multiple counts of felonious assault with firearm specifications. He alleges that his

convictions are void because there was an error in the bindover procedure from the municipal

court to the court of common pleas.

                               Mr. Young is not entitled to the Writ

       {¶6}    Even if we assume, for the sake of argument, that Mr. Young is correct that an

error in the bindover procedure resulted in a void judgment of conviction, he is not entitled to the

writ of habeas corpus. One of the requirements for this Court to grant the writ of habeas corpus

is that Mr. Young must be entitled to immediate release from prison. See, e.g., Leyman v.

Bradshaw, 146 Ohio St.3d 522, 2016-Ohio-1093, ¶ 8.

       {¶7}    Mr. Young attached to his petition copies of his commitment papers, as required

by R.C. 2725.04. In addition to the sentencing entry related to this case, Mr. Young included the
                                                                                C.A. No. 22CA001840
                                                                                           Page 3 of 4

judgment of conviction for another case involving his convictions for rape and kidnapping. Upon

review of that order, it is clear that Mr. Young is currently serving a sentence for another offense

completely unrelated to the offenses he has challenged in this action. In 2016, Mr. Young was

sentenced to serve 11 years for his rape conviction. State v. Young, Cuyahoga Cty. Comm. Pls.

No. CR-13-573424-A.        Further, according to the Ohio Department of Rehabilitation and

Correction’s Offender Search website, Mr. Young received an 11 year sentence effective in June

2016 and he received no days of jail time credit as part of his sentence.                        See

https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A640832 (accessed April 13,

2022). See, also, State ex rel. Hawkins v. Haas, 141 Ohio St.3d 98, 2014-Ohio-5196, ¶ 4 (relying

on Ohio Department of Rehabilitation and Correction Offender Search website to determine

petitioner’s incarceration status).

        {¶8}    Even if this Court accepted Mr. Young’s arguments in his petition, Mr. Young is

not eligible for immediate release from custody because he is also serving a sentence for rape. A

petitioner must be eligible for immediate release from prison to be entitled to the writ of habeas

corpus. Leyman at ¶ 8. Because Mr. Young is not eligible for immediate release from prison, he

is not entitled to the writ of habeas corpus and this case must be dismissed.

        {¶9}    Costs are taxed to Mr. Young. The clerk of courts is hereby directed to serve upon

all parties not in default notice of this judgment and its date of entry upon the journal. See Civ.R.

58.




                                                       JENNIFER L. HENSAL
                                                       FOR THE COURT
                                       C.A. No. 22CA001840
                                                  Page 4 of 4




CARR, J.
SUTTON, J.
CONCUR.

APPEARANCES:

GEORGE R. YOUNG, Pro Se, Petitioner.